Appeal Dismissed and Memorandum Opinion filed December 17, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00806-CV

               IN THE ESTATE OF SUSAN FEW, DECEASED

                      On Appeal from Probate Court No 3
                            Harris County, Texas
                        Trial Court Cause No. 406,394

                 MEMORANDUM                       OPINION
      This is an appeal from an order signed September 26, 2019. The district clerk
informed this court that on October 18, 2019, the trial court signed an order vacating
the order on appeal. We lack jurisdiction to consider an appeal where there is no
appealable order. See Tex. R. App. P. 25.1(b); Stelly v. Citibank (South Dakota)
N.A., No. 14-07-00601-CV, 2008 WL 2066571, *1 (Tex. App.—Houston [14th
Dist.] May 15, 2008, no pet.).

      On November 8, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction unless any party filed a
response demonstrating grounds for continuing the appeal on or before November
26, 2019. See Tex. R. App. P. 42.3(a). No response was filed.

      The appeal is dismissed.



                                  PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.




                                         2